Citation Nr: 1507750	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1961 to June 1962. He also had service in the Army reserves both prior to and after his period of active service.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2007 RO decision. In February 2012, the Board denied the Veteran's claim for entitlement to service connection for a dental disorder for compensation purposes. 

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In December 2014, the Court granted the parties Joint Motion for Remand (Joint Motion) vacating the Board's February 2012 decision and remanded the issue back to the Board for additional adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2014 Joint Motion, the parties agreed, in pertinent part, that in the February 2012 decision, the Board erred by failing to ensure that adequate steps were undertaken to develop the Veteran's claim, to include obtaining full and complete service medical (and dental) records (SMRs). The parties observed that under 38 U.S.C. § 5103A(c)(1)(A) and (c)(2), VA is required to make attempts to obtain a "claimant's service medical records," and those efforts "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." Id.; see also Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) (stating that "VA is statutorily required to obtain all of the veteran's relevant service medical records, not simply those which it can most conveniently locate"). Additionally, the parties agreed, in pertinent part, that the Veteran was entitled to a medical-dental opinion addressing the possible nexus between military service and his underlying teeth conditions. 38 U.S.C.A. § 5103A (d)(1); see also McLendon v. Nicholson, 20 Vet. App. 80 (2006).

In light of the Joint Motion, the Board finds that remand is warranted so that the AOJ may attempt to obtain a full and complete set of the Veteran's service treatment records, particularly to include all service dental records. Remand is also warranted so that the AOJ may obtain a medical-dental opinion that addresses the possible nexus between military service and the Veteran's underlying teeth conditions. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate steps to attempt to obtain a complete copy of the Veteran's service treatment records, particularly to include all service dental records. 

The AOJ should follow procedures set forth in 38 C.F.R. § 3.159(c) in requesting records. All attempts to procure records should be documented in the file. The AOJ should end efforts to obtain the service treatment records, particularly to include service dental records, only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile. The Veteran is to be notified of any unsuccessful effort in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Schedule the Veteran for a VA examination to evaluate his complaints of dental disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's loss of teeth resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease in service?

The examination report must include a complete rationale for all opinions and conclusions reached.

3. After completing this indicated development, the claim on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his duly appointed representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




